SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1 )* STONELEIGH PARTNERS ACQUISITION CORP. (Name of Issuer) COMMON STOCK, $0.0001 par value (Title of Class of Securities) 861923100 (CUSIP Number) August 27, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) ýRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1745 (3-06). 1 CUSIP No. 861923100 1. NAMES OF REPORTING PERSONS GARY D. ENGLE 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (A)¨ (B)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States Number of 5. SOLE VOTING POWER 1,003,8741 Shares Beneficially owned by 6. SHARED VOTING POWER -0- Each Reporting Person With 7. SOLE DISPOSITIVE POWER 1,003,874(1) 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,003,874(1) shares as of August 27, 2008 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.9% (based on 34,097,500 shares of Common Stock issued and outstanding as of August 27, 2008) 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 1 On August 27, 2008, Mr. Engle transferred 2,342,370 shares of the Issuer’s Common Stock to the Gary D. Engle 2008 GRAT established on July 22, 2008 (the “GRAT”).Mr. Engle is not the Trustee of the GRAT and has no voting or dispositive power over the shares.The beneficiaries of the GRAT are members of Mr. Engle’s immediate family. 2 Item 1(a).Name of Issuer: Stoneleigh Partners Acquisition Corp. (the “Issuer”) Item 1(b).Address of Issuer's Principal Executive Offices: 20 Marshall Street, Suite 104 South Norwalk, CT06854 Item 2(a).Name of Person Filing: Gary D.
